United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Antonio, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0180
Issued: June 7, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On November 10, 2015 appellant filed an application for review of a decision of the
Office of Workers’ Compensation Programs (OWCP) dated October 20, 2015 reducing her
wage-loss compensation to zero as she did not cooperate with the early stages of vocational
rehabilitation.
OWCP accepted that on or before April 15, 2003 appellant, then a 39-year-old clerk,
sustained bilateral rotator cuff sprains. She underwent a right rotator cuff repair on
June 19, 2003. Appellant retired from the employing establishment effective July 28, 2004. She
received total disability compensation. On July 16, 2014 OWCP referred appellant for
vocational rehabilitation after the medical evidence demonstrated that she could perform lightduty work. Appellant advised OWCP on September 30, 2014 that she would not cooperate with
vocational rehabilitation as she believed she was totally disabled. Following additional
development, OWCP issued a November 25, 2014 decision reducing her wage-loss
compensation to zero, based on her failure to cooperate with the preliminary stages of vocational
rehabilitation. Following a telephonic hearing, appellant submitted additional medical evidence.
In the decision dated and finalized October 20, 2015, the OWCP hearing representative
affirmed the November 25, 2014 decision, finding in part that the medical evidence, including
new reports from Dr. Richard E. Duey, an attending Board-certified orthopedic surgeon, dated

March 17 and September 4, 2015 and a new report from Dr. Ellen Duncan, an attending Boardcertified anesthesiologist, did not establish good cause for refusal. However, the record as
transmitted to the Board does not contain the new medical reports.
The Board finds that the case is not in posture for a decision as the record is incomplete
and the case must be remanded for reconstruction of the record.
In order to perform a fully informed adjudication of the issues, the Board must be able to
review the complete evidentiary basis for OWCP’s October 20, 2015 decision finding that
appellant had not submitted sufficient evidence to establish good cause for her failure to
cooperate with vocational rehabilitation. The hearing representative relied on relevant medical
evidence that is not included in the electronic case record now before the Board. Therefore, the
case must be remanded to OWCP for reconstruction of the record, including associating
Dr. Duey’s March 17 and September 14, 2015 reports and Dr. Duncan’s September 11, 2015
report with the case record. Following this and all other development deemed necessary, OWCP
shall issue an appropriate decision in the case.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 20, 2015 be set aside and the case remanded for further
action consistent with this order.
Issued: June 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

